Citation Nr: 0610726	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-19 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for residuals of a 
bayonet wound, left hand with deformity of the middle finger.

2. Entitlement to service connection for heart disease.

3. Entitlement to service connection for amoebic dysentery.

4. Entitlement to service connection for peptic ulcer 
disease.

5. Entitlement to service connection for rheumatoid 
arthritis.

6. Entitlement to service connection for a condition 
manifested by lumbar and joint pain.

7. Entitlement to service connection for a condition 
manifested by impaired vision.

8. Entitlement to service connection for a condition 
manifested by impaired hearing.

9. Entitlement to service connection for a condition 
manifested by dizziness and fatigability.

10. Entitlement to service connection for a condition 
manifested by swelling of the lower extremities and numbness 
of the upper extremities.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


REMAND

The veteran has verified Philippine Guerrilla service and 
Regular Philippine Army service from September 7, 1942 to 
July 31, 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2003, the RO notified the veteran that there was no 
record of appointment of a service organization to represent 
him.  In response in June 2003, the veteran stated that he 
was appointing Disabled American Veterans (DAV) as his 
representative.  The file does not contain the executed form, 
designating DAV as the veteran's representative. 

As the veteran clearly expressed intent to appoint DAV as his 
representative and to ensure procedural due process, the case 
is REMANDED for the following action:




Notify the veteran that in order to 
designate DAV as his representative he 
must execute a VA Form 21-22, Appointment 
of Veterans Service Organization as 
Claimant's Representative, and file the 
form with the appropriate Regional 
Office.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



